Citation Nr: 1442678	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-47 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for an enlarged prostate, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1965 to March 1967, with subsequent service in the Army National Guard.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a travel Board hearing in December 2010.  Because the Veteran withdrew the hearing request in September 2011, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2013); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996). 

The Board notes that this is a VBMS paperless claims file.  There is also a Virtual VA paperless claims file associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The evidence of record reflects that the Veteran has a current diagnosis of chronic prostatitis and hypertension.  He asserts in his June 2008 notice of disagreement that he was diagnosed with both diseases during his National Guard service.  Specifically, he states that he was diagnosed with hypertension "at Fort Stewart Georgia during training," and with prostatitis "by Dr. L.V. in approximately 1980's."  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  Thus, a remand is required to verify the periods and nature of the Veteran's National Guard service.  

Additionally, the Veteran contends that his chronic prostatitis and hypertension are a result of his exposure to Agent Orange in the Republic of Vietnam.  As noted, the Veteran's service in Vietnam has been confirmed, and exposure to herbicides is therefore presumed.  Although neither prostatitis or hypertension are listed among the diseases subject to presumptive service connection as a result of herbicide exposure, a VA examination with medical nexus opinion is nonetheless required to assist in determining whether service connection may be warranted on a direct basis.  

Concerning the Diabetes Mellitus, although the June 2007 VA examiner concluded there was no current diagnosis of diabetes mellitus, he did not have the claims file to review.  Significantly, the Veteran submitted records from Houston Family Medicine dated in December 2006 which reflect a diagnosis of diabetes mellitus.  Given the conflicting evidence, further examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources, including the Records Management Center (RMC), to attempt to verify any and all dates of the Veteran's service in the National Guard, to include all of the periods of ACDUTRA and inactive duty training (INACDUTRA).  If such verification of ACDUTRA or INACDUTRA service is unobtainable, a negative reply should be noted in the record.

2.  Attempt to obtain all service treatment records for the Veteran's period of service in the Army National Guard from the appropriate sources.  Specifically, attempt to obtain any treatment records from Fort Stewart, Georgia, and from Dr. Luther Vance, and associate them with the record. 

All negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. 
§ 3.159(e) should be followed.

3.  After the above development has been completed, arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed chronic prostatitis.  The examiner should be requested to: 

a.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that chronic prostatitis had its onset in service, to include any identified period of ACDUTRA service, or is otherwise related to service. 

b.)  Next, the examiner should render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that chronic prostatitis was caused or aggravated by exposure to Agent Orange during service.  The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  After any records requested above have been obtained, arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed hypertension.  The examiner should be requested to: 

a.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that hypertension had its onset in service, to include any identified period of ACDUTRA service, or is otherwise related to service. 

b.)  Next, the examiner should render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that hypertension was caused or aggravated by exposure to Agent Orange during service.  The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

5.  After any records requested above have been obtained, arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to assist in determining whether the Veteran has a current diagnosis of diabetes mellitus.  The examiner should be requested to: 

a.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the Veteran has a current diagnosis of diabetes mellitus.  The examiner should comment on the Houston Family Medicine records dated in December 2006. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

6.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


